1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6    NEVADA AGENCY AND TRANSFER                             Case No. 3:18-cv-00492-MMD-CBC
     COMPANY,
7                                                                          ORDER
                                             Plaintiff,
8           v.
9    WEYLAND TECH, INC. et al.,
10                                      Defendants.
11   AND ALL RELATED CASES
12          Plaintiff Nevada Agency and Transfer Company initiated this case to force a

13   resolution of a dispute between Defendants Weyland Tech, Inc. and Ramasamy

14   Ravindran as to whether Ravindran is the rightful owner of some shares of Weyland’s

15   stock. (ECF No. 1.) Before the Court are Ravindran’s motions to dismiss Plaintiff’s claims,

16   and Weyland’s cross claims, against him on jurisdictional grounds. (ECF Nos 26, 27.)

17   Despite the Court granting them an extension of time to respond to these motions to

18   dismiss (ECF No. 38), neither Plaintiff nor Weyland timely responded. “The failure of an

19   opposing party to file points and authorities in response to any motion, except a motion

20   under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the

21   granting of the motion.” LR 7-2(d).

22          It is therefore ordered that Ravindran’s motions to dismiss (ECF No. 26, 27) are

23   granted.

24          It is further ordered that this case is dismissed without prejudice in its entirety.

25          The Clerk of Court is directed to close this case.

26          DATED THIS 26th day of March 2019.

27                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
28
